DETAILED ACTION
RE: Dake et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of a) a death receptor agonist and c) a dual DR4/DR5/agonist in the reply filed on 1/8/2021 is acknowledged.
3.	Claims 1-19 are pending. Claims 3-9, 13, 14, 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021.
4.	Claims 1, 2, 10-12, 15, 17 and 19 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 3/13/2020 and 1/8/2021 have been considered by the examiner.
6.	The information disclosure statement filed 4/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to EP310875A1 has not been considered.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/458,824 and 62/349,497, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 11, 12, 17 and 19 recites a DR4/cIAP1 ratio of at least about 0.5, at least about 1. Application Nos. 62/458,824 and 62/349,497 do not disclose a DR4/cIAP1 ratio of at least about 0.5, at least about 1. As such claims 11, 12, 17 and 19 are not entitled to the benefit of earlier filing dates of Application Nos. 62/458,824 and 62/349,497. The effective filing date of claims 11, 12, 17 and 19 is 6/13/2017.


Claim Objections
8.	Claims 1, 2, 10-12, 15, 17 and 19 are objected to because of the following informalities:  
A.	Claims 1, 2, 10 and 15 recite “high levels of DR4”, “low levels of cIAP1”, “the levels of DR4 are high enough and the levels of cIAP1 are low enough”. The term “high” and “low” are relative terms which render the claim unclear in the absence of a standard (a reference level). Since the standard can be a normal level, an average level found in cancer patients, or a predetermined cutoff level. In the absence of a standard, one of ordinary skill in the art would not be able to determine the scope of the invention.
B.	Claims 1, 2 and 17 are objected to for omitting “the subject” after “administering”. 
C.	Claim 2 is objected to because the phrase “the method comprising administering a therapeutically effective amount of a TRAIL-based therapeutic or a death receptor agonist” is redundant (it is already in claim 1).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column,  revised Mar 25, 2008).
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.

Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
The basis for this rejection is that each of the terms “a TRAIL-based therapeutic”, “a death receptor agonist”, “a DR4 agonist”, “a DR5 agonist” and “a dual DR4/DR4 agonist” encompasses a genus of compounds, which genus is not adequately described in the specification.
The term “a TRAIL-based therapeutic” broadly encompasses any derivatives and fragments of a native TRAIL protein which have the functions of the native TRAIL protein and can treat cancer. The specification discloses TRAIL polypeptides comprising amino acid residues 90-281, 95-281, 114-281, 120-281, or 130-281 of a human TRAIL protein, and the polypeptides having mutations in the human TRAIL protein as described in PCT/US2017/022789 (see pages 20-25). PCT/US2017/022789 discloses several variants of wild type human TRAIL protein (see page 71, Table 7 reproduced below) and shows that clone T191 induced apoptosis in vitro and in vivo (Example 9). As shown in Table 7, all the mutants having the following specific mutations R121I, R130G, N228S, I247V, Y213W and S215D.  It is apparent that the disclosed fragments and mutants are not representative species for the genus of TRAIL-based therapeutics as the genus encompasses variants having mutations at 

    PNG
    media_image1.png
    518
    700
    media_image1.png
    Greyscale

Furthermore, the functions of the broadly encompassed variants and derivatives are not predictable. As evidenced by Table 8 of PCT/US2017/022789 (page 72, reproduced below), even for specific mutations R121I, R130G, N228S, I247V, Y213W and S215D , different combinations of these mutations have different effects, e.g. T191 
    PNG
    media_image2.png
    361
    709
    media_image2.png
    Greyscale

In the absence of structural characteristics that are shared by members of the genus of “a TRAIL-based therapeutic”, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not be able to envision the members of the genus. 
Regarding “a death receptor agonist”, “a DR4 agonist”, “a DR5 agonist” and “a dual DR4/DR4 agonist”, the specification defines agonist as a compound that interacts with a target to cause or promote an increase in the activation of the target (e.g. a polypeptide which agonizes (promotes) TRAIL signaling). The term agonist broadly encompasses a genus of compounds defined solely by function. The compounds can be small molecules, peptides, proteins, nucleic acids, antibodies, etc. The specification does not disclose any specific death receptor agonist, DR4 agonist, DR5 agonist and dual DR4/DR4 agonist. Therefore, the specification fails to disclose a representative number of species for the genus. The specification also fails to describe a correlation 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues'' which, the court stated, “fails to distinguish any steroid from others having the same activity or function'' and the expression “an antibiotic penicillin'' fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a TRAIL-based therapeutic”, “a death receptor agonist”, “a DR4 agonist”, “a DR5 agonist” and “a dual DR4/DR4 agonist” do not distinguish any particular compound/molecule from others having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 	For the foregoing reasons, one of ordinary skill in the art would not consider that applicant was in possession of the genus of “a TRAIL-based therapeutic”, “a death receptor agonist”, “a DR4 agonist”, “a DR5 agonist” and “a dual DR4/DR4 agonist.
	
	Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (WO2006017531A2, pub. date 2/16/2006, IDS filed on 3/13/2020), as evidenced by Herbst et al. (J. Clin. Oncol., 2010, 28(17):2839-2846).
Wagner et al. teaches a method for predicting the sensitivity of cancer cells including colorectal cancer cells to Apo2L/TRAIL, and a method of treating cancer including colorectal cancer in a subject, comprising obtaining a sample comprising cancer cells from a subject having a cancer, detecting biomarkers including DR4 receptor in the sample, wherein expression of said biomarkers is predictive that said cancer cells are sensitive to apoptosis-inducing activity of Apo2L/TRAIL, subsequent to detecting expression of said biomarkers, administering to said subject an effective 
The Apo2L/TRAIL polypeptide consisting of 114-281 of SEQ ID NO:1 is known as dulanermin (see NCI definition below) and is a dual DR4/DR5 agonist, as evidenced by Herbst et al. (page 2840, column 1, paragraph 2).
    PNG
    media_image3.png
    877
    1181
    media_image3.png
    Greyscale


For this rejection, the limitation “high levels” is interpreted as a detectable level.  A detectable level is high as compared to an undetectable level.
 
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

14.	Claims 1, 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO2006017531A2, pub. date 2/16/2006, IDS filed on 3/13/2020), as evidenced by Herbst et al. (J. Clin. Oncol., 2010, 28(17):2839-2846), in view of Kim et al. (Clin. Cancer Res. 2000, 6:335-346), and Springs et al. (US2010/0256046A1, pub. date: 10/7/2010). 
The teachings of Wagner et al. have been set forth above as they apply to claims 1 and 15.
Wagner et al. does not teach detecting cIAP1 and treating patients whose cancers have low cIAP1 levels.
Kim et al. teaches that four of five TRAIL-sensitive cell lines expressed high levels of DR4 mRNA and protein, whereas six of six TRAIL-resistant cancer cell lines expressed low or undetectable levels of DR4 (abstract). Kim et al. teaches that evaluation of tumor DR4 and FLIP expression and host DR4 codon 441 status could be potentially useful predictors for TRAIL sensitivity (abstract). 
Springs et al. teaches that TRAIL has been used as an anti-cancer agent alone and in combination with other agents, TRAIL signaling can be inhibited by overexpression of cIAP-1 or 2, and degradation of cIAP-1 in cells renders them sensitive to TRAIL ([0008], [0023], [0057]-[0060]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Wagner to treat colorectal cancer patients having high levels of DR4 and low levels of cIAP1 in their cancers with Apo2L/TRAIL in view of Kim and Springs. One of ordinary skill in the 
Apo2L/TRAIL polypeptide when treating colorectal cancer cells having high levels of DR4 and low levels of cIAP-1 (which means they are sensitive to TRAIL treatment) would have resulted in greater than 50% cancer cell death, as evidenced by Herbst (see Fig. 2, for example). 

15.	Claims 1, 2, 10-12, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO2006017531A2, pub. date 2/16/2006, IDS filed on 3/13/2020), as evidenced by Herbst et al. (J. Clin. Oncol., 2010, 28(17):2839-2846), in view of Kim et al. (Clin. Cancer Res., 2000, 6:335-346), Springs et al. (US2010/0256046A1, pub. date: 10/7/2010), as evidenced by Devetzi et al. (Scientific Reports, Nov. 2016, 6:36532, pages 1-14, IDS filed on 3/13/2020).
The teachings of Wagner, Kim, and Springs have been set forth above as they apply to claims 1, 2, 10 and 15. 
Wagner, Kim, and Springs do not teach a DR4/cIAP1 ratio of at least about 0.5 or 1. However, among colorectal cancer patients whose cancers express high levels of DR4 and low levels of cIAP1 (as discussed above), at least some patients had a DR4/CIAP1 ratio of at least about 0.5 or 1, as evidenced by Devetzi.

 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the patients whose cancer expresses high levels of DR4 and low levels of cIAP1 include those having a DR4/cIAP1 ratio of at least about 0.5 or 1 as evidenced by Devetzi. One of ordinary skill in the art would have been motivated to treat colorectal cancer have high level of DR4 and low level of cIAP1 including those having a DR4/cIAP1 ratio of at least 0.5 or 1 with a reasonable expectation of success because Kim et al. teaches that TRAIL-sensitive cell lines expressed high levels of DR4 mRNA and protein, whereas TRAIL-resistant cancer cell lines expressed low or undetectable levels of DR4 (abstract), Springs et al. teaches that TRAIL signaling can be inhibited by overexpression of cIAP-1 and degradation of cIAP-1 in cells renders them sensitive to TRAIL ([0008], [0023], [0057]-[0060]), and Devetzi et al. has shown that the mean DR4/cIAP1 ratio in CRC is  about 1.926/1.212=1.58, the median DR4/cIAP1 ratio is about 1.641/1.045=1.57. 

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


17.	Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 16/084,447, in view of Kim et al. (Clin. Cancer Res., 2000, 6:335-346).
Claims 1-28 of U.S. Patent No. 16/084,447 disclose a method of treating cancer in a human patient, the method comprising administering to the patient an effective amount of the Fc-TRAIL fusion5 polypeptide formed by the dimerization of two copies of the mutant polypeptide chain of claim 1. The Fc-TRAIL fusion polypeptide is a dual DR4/DR5 agonist.
Claims 1-28 of U.S. Patent No. 16/084,447 does not disclose that the cancer is a colorectal cancer expressing high levels of DR4.
Kim et al. teaches that evidence for the safety and potential efficacy of TRAIL therapy against colon cancer was obtained in a severe combined immunodeficiency mouse model (page 335, column 2, paragraph 2). Kim et al. teaches that four of five TRAIL-sensitive cell lines (including colon cancer cell line HCT116) expressed high 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of claims 1-28 of U.S. Patent No. 16/084,447 to treat colorectal cancer expressing high levels of DR4 in view of Kim. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Kim et al. teaches that TRAIL therapy is effective in treating colon cancer in animal model and TRAIL-sensitive cell lines including colon cancer cells expressed high levels of DR4 mRNA and protein, whereas TRAIL-resistant cancer cell lines expressed low or undetectable levels of DR4 (abstract).

Conclusion
18.	No claims are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643